Citation Nr: 0306739	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  01-03 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas



THE ISSUE

Entitlement to payment of reimbursement of expenses 
associated with a hospitalization at a private facility from 
March 30, 1999, through April 5, 1999.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran retired in July 1964 after more than 20 years' 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in San Antonio, 
Texas, in December 1999.  


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  

In particular, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Although revised regulations permit the Board to conduct 
certain development of the record and to correct some 
procedural deficiencies, the Board notes that, in this case, 
the record does not indicate that the MC has made any attempt 
to comply with the provisions of the VCAA.  In this case, the 
Board believes that the veteran's interests would be best 
served by returning the case to the MC to ensure proper 
compliance with the various provisions of the VCAA.  

Therefore, this case is again REMANDED to the MC for the 
following actions:

1.  The Medical Center should make a 
determination as to whether the treatment 
that was rendered at the private facility 
beginning on March 30, 1999, was feasibly 
available at a VA or other Federal 
facility.  

2.  The Medical Center should notify the 
veteran of the type of evidence that 
would help substantiate his claim and 
should inform him what evidence VA will 
obtain and what evidence he is 
responsible for obtaining.  Specifically, 
such evidence would include a medical 
opinion that the non-VA treatment was 
rendered in circumstances where the 
urgency of the veteran's condition (such 
that delay would have been hazardous to 
the veteran's life or health), the 
relative distance to reach a VA or other 
Federal facility where the appropriate 
medical care was available, or the nature 
of the treatment that was rendered made 
it necessary to use the private facility.  
In addition, the evidence should show 
that an attempt to use a VA or other 
Federal facility or to obtain prior 
authorization for the required services 
would not have been reasonable, sound, 
wise, or practicable, or that such 
treatment had been or would have been 
refused.  Further, the opinion should 
indicate whether the veteran's condition 
stabilized or improved during the private 
hospitalization in question, to the 
extent that transfer to a VA or other 
Federal facility would have been 
possible.  

3.  If additional evidence is added to 
the record, the MC should again consider 
the veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



